DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received September 20, 2022 has been entered. Claims 1 and 11 have been amended to specify that the electrolyte “is not in compression in the direction of the major face of the electrolyte.” Claims 12-15 have been amended to clarify the claim language. 
	The Applicant states that “[s]upport for the amendments is found throughout the specification.” A specific paragraph in the Specification is not cited with respect to the amendment to Claims 1 and 11.
Response to Arguments
	The Applicant’s arguments and remarks received September 20, 2022 have been fully considered. 
	The Applicant contends that Mohanram teaches due to the co-sintering process, the resulting electrolyte is in compression and the electrode layers are in tension, and Mohanram teaches this is desirable to prevent cracks in the electrolyte layers. Remarks at 8 citing Mohanram ¶49, 87, 98.
Prior Art
Jun-Sik Park et al., Rapid fabrication of chemical-solution-deposited La0.6Sr0.4CoO3−δ thin films via flashlight sintering, Journal of Alloys and Compounds, Volume 696, 2017, Pages 102-108, ISSN 0925-8388, https://doi.org/10.1016/j.jallcom.2016.11.074 (“PARK”)
US2013/0093129 to Mohanram et al. (“MOHANRAM”)
Claim Interpretation
	The “direction of the major face of the electrolyte” is interpreted to mean the direction perpendicular to the stacking direction of the electrochemical cell. See Specification at ¶38 (“[i]n the cases of planar fuel cells or non-SIS type fuel cells, a major face is the face or surface in the lateral direction”) and ¶40 (“lateral refers to the direction that is perpendicular to the stacking direction of the layers”).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in part “wherein the electrolyte is not in compression in the direction of the major face of the electrolyte,” however, the Application as originally filed is completely silent as to the presence or absence of residual compressive stresses within the electrolyte in the direction of the major face of the electrolyte.
Specification ¶60 discloses “each print is sintered, for example, using EMR. As such, the assembling process and the forming process are simultaneous, which is not possible with conventional methods” and “with the preferred embodiment, the needed electrical contact and gas tightness are also achieved at the same time. In contrast, conventional fuel cell assembling processes accomplish this via pressing or compression of the fuel cell components or layers.”
	The Specification ¶124 discloses “The manufacturing preferred methods of this disclosure have eliminated the need for pressing or compression.”
	The Specification ¶209 states “In an embodiment, the electrolyte is in compression throughout its thickness after heating. In an embodiment, the first substrate and the second substrate apply compressive stress to the electrolyte after heating.”
	The Applicant’s arguments and remarks state “the electrolyte and electrode layers are sintered separately using exposure to electromagnetic radiation (EMR)” and this “avoids compressive forces forming in the resulting sintered layers” and “the resulting layers are not in compression or tension in the direction of the major face of the electrolyte.” Remarks at 7. This argument is appreciated by the Office, however the Applicant’s originally filed disclosure, including the Specification, is silent with respect to the presence, or absence, of residual stresses occurring in the EMR sintered layers.
	While support is provided by the Specification for a lack of compressive stress within the electrolyte layer in the context of external compressive forces applied by conventional means, such as a mechanical clamping mechanism, the Specification is silent with respect to compression in the context of residual compressive stress within the electrolyte layer in the direction of the major face of the electrolyte. Furthermore, the Specification describes certain embodiments where the strain rate tensor of adjacent layers is matched to reduce, minimize, or eliminate certain undesirable effects (¶273). Neither sintering by xenon lamp, nor SRT matching is described in the claims as currently written. 
	This interpretation is consistent with Specification ¶209 which states “the electrolyte is in compression throughout its thickness after heating” and accordingly is not free from residual compressive stresses at least in this embodiment. 
	In view of the Applicant’s disclosure as a whole, including the silence to a lack of residual tension or compression in the electrolyte layer, the claim language “is not in compression in the direction of the major face of the electrolyte” is not fully supported and the claims are rejected under 35 U.S.C. 112(a) for failure to satisfy the written description requirement.
Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOHANRAM, and alternatively, is rejected under 35 U.S.C. 103 as being unpatentable over MOHANRAM in view of PARK.
Regarding Claim 1, MOHANRAM discloses an electrochemical reactor (abstract, solid oxide fuel cell which is an electrochemical reactor) comprising at least one unit (Fig. 1, Fig. 2 unit cell 200), wherein the unit comprises an interconnect (Fig. 2, interconnect 107), an anode and a cathode (Fig. 3-4, electrodes 301, 303), a gas- tight electrolyte (Fig. 1-4, electrolyte 101) between the anode and the cathode and wherein the unit has a thickness of no greater than 1 mm (430, average thickness of the electrolyte is not greater than 1 mm, and in some embodiments, not greater than 25 microns and at least about 1 micron), wherein the anode is electronically conductive across the major face of the anode (440-42, including cermets such as those containing Ni), wherein the electronically conductive major face of the anode is the same in area as the major face of the electrolyte (as shown by Fig. 1-4 where the anode and electrolyte are coextensive), and wherein said interconnect comprises no fluid passages (¶34, the interconnect is thin and planar and the electrodes may have fluid passageways instead of the interconnects, see ¶44).
MOHANRAM is silent with respect to the claimed product-by-process claim language “wherein the anode, cathode, electrolyte, and interconnect are sintered by a xenon lamp.”
This product-by-process claim language does not impart any further required structure to the claimed invention. While the Applicant’s argument asserts that sintering by xenon lamp reduces internal stresses with respect to co-sintering methods (September 20, 2022 Remarks at 9), the Applicant’s disclosure is silent with respect to a lack of residual stress within the xenon lamp sintered layers and this structural feature is not claimed, nor are features such as layers comprising matching strain rate tensors as discussed in the Applicant’s disclosure at ¶145. Accordingly, MOHANRAM meets all of the claimed structure and anticipates the claim.
Alternatively, PARK teaches xenon flash light irradiation sintering of SOFC thin films is beneficial because it drastically reduces sintering time (abstract and conclusion section). 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify MOHANRAM to comprise sintering the SOFC anode, electrode, and electrolyte by xenon lamp rapid sintering as taught by PARK in order to drastically reduce the sintering time of the SOFC thin film layers as expressly taught by PARK.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729